UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JEROME ANDERSON,

Plaintiff,
Vv.

ORDER

SGT. ROBERT OSBORNE; :
C.0, MATTHEW ERNST; : 17 CV 539 (VB)
C.O. JAMES HENNIG; and :
C.O. ROBERT SNEDEKER,

Defendants.
x

 

The Court conducted a status conference today regarding plaintiff's motion for attorney’s
fees and costs pursuant to 42 U.S.C. § 1988(b), at which counsel for all parties appeared by
telephone. Accordingly, it is HEREBY ORDERED:

By June 1, 2021, plaintiff's counsel shall communicate with their client regarding the
matters discussed during today’s conference and submit a letter to the Court regarding plaintiff's
pending motion for attorney’s fees.

Dated: May 3, 2021
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 

 
